USCA11 Case: 20-13167    Date Filed: 01/11/2021    Page: 1 of 3



                                                         [DO NOT PUBLISH]


           IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 20-13167
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 8:19-cv-02562-VMC-SPF


RONALD SATISH EMRIT,

                                                           Plaintiff-Appellant,

                                  versus

UNIVERSAL MUSIC GROUP,
ISLAND DEF JAM GROUP,
RICK ROSS,

                                                         Defendants-Appellees,

ESTATE OF SHAKIR STEWART,

                                                                    Defendant.
                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________

                           (January 11, 2021)
          USCA11 Case: 20-13167       Date Filed: 01/11/2021    Page: 2 of 3



Before WILSON, ROSENBAUM, and BRASHER, Circuit Judges.

PER CURIAM:

      Ronald Emrit, proceeding pro se, appeals the district court’s dismissal of his

copyright infringement claims against Universal Music Group (UMG), Def Jam

Group, the Estate of Shakir Stewart, and Rick Ross. The district court dismissed

Emrit’s claims against UMG for lack of personal jurisdiction and dismissed the

remainder of the complaint with prejudice as an impermissible shotgun pleading.

      We review a district court’s dismissal for lack of personal jurisdiction de novo.

Licciardello v. Lovelady, 544 F.3d 1280, 1283 (11th Cir. 2008). We review a

dismissal of a complaint on shotgun pleading grounds for an abuse of discretion.

Weiland v. Palm Beach Cty. Sheriff’s Office, 792 F.3d 1313, 1320 (11th Cir. 2015).

      We liberally construe pro se pleadings and hold them to a less stringent

standard than pleadings drafted by attorneys. Erickson v. Pardus, 551 U.S. 89, 94

(2007). Still, “issues not briefed on appeal by a pro se litigant are deemed

abandoned.” Timson v. Sampson, 518 F.3d 870, 874 (11th Cir. 2008). An appellant

fails to adequately brief a claim when he does not plainly and prominently raise it,

by “mak[ing] only passing references to it or rais[ing] it in a perfunctory manner

without supporting arguments and authority.” Sapuppo v. Allstate Floridian Ins. Co.,

739 F.3d 678, 681 (11th Cir. 2014).




                                          2
          USCA11 Case: 20-13167       Date Filed: 01/11/2021   Page: 3 of 3



      Here, Emrit has abandoned any challenge to the district court’s rulings. Emrit

makes two passing comments about personal jurisdiction—both faulting the district

court for addressing personal jurisdiction before reaching the merits of his claim.

But nowhere does Emrit argue that the district court had personal jurisdiction over

UMG. He has thus abandoned any argument that the district court erred in dismissing

the claims against UMG because it lacked personal jurisdiction over UMG.

Likewise, Emrit fails to mention even once the district court’s determination that his

complaint was an impermissible shotgun pleading. He has therefore also abandoned

any argument that the district court impermissibly dismissed his other claims with

prejudice because his complaint was a shotgun pleading. Because Emrit has not

challenged any of the grounds on which the district court based its dismissal, we

AFFIRM.




                                          3